Citation Nr: 1615771	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  15-23 714	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for prostate cancer has been received.

2. Entitlement to service connection for prostate cancer due to herbicide exposure.


REPRESENTATION

Veteran represented by:	New Jersey Association of Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from March 1968 to July 1971, July 1971 to May 1976, and May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey declining to reopen the Veteran's claim of entitlement to service connection for prostate cancer on the basis of new and material evidence.  Previously, the RO had denied the Veteran entitlement to service connection for prostate cancer in February 2012.  The Veteran was notified of this decision on February 15, 2012.  This decision became final on February 15, 2013, and the Veteran filed to reopen his claim on March 26, 2013.

Considering the procedural history of this appeal, the Board finds that any question as to whether the issue before the Board was perfected is resolved in favor of so finding, given that the AOJ certified the issue to the Board and determined that it had been perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Service connection for prostate cancer was most recently denied in an unappealed February 2012 rating decision.  

2. Evidence presented since the February 2012 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for prostate cancer. 

3. The Veteran had service in the Republic of Vietnam and has been diagnosed as having prostate cancer.


CONCLUSIONS OF LAW

1. The February 2012 rating decision that denied service connection for prostate cancer is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2015).

2. Evidence received since the February 2012 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2015).  

3. Prostate cancer is presumed to have been incurred by service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Because the benefit is being granted in full, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary. 

II. New and Material Evidence for Prostate Cancer Service Connection

In general, VA rating decisions are final if they are not timely appealed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Here, as discussed above, the Veteran had one year from the date of the mailing notice of the rating decision, in this case, February 15, 2012, to submit an NOD.  38 U.S.C.A. § 7105(a), (b), (c).  The Veteran did not submit an NOD by February 15, 2013.  As such, the February 2012 rating decision is a final decision requiring the submission of new and material evidence.  See id.; 38 C.F.R. § 20.200.  The Veteran also did not submit relevant nor pertinent evidence within the one year time frame from the February 2012 rating decision.  

The basis of the prior denial was a finding that the evidence did not show that the Veteran had service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  If such service was shown, the Veteran would be presumed to have had exposure to herbicides, to include Agent Orange.  Based on this presumption, a presumption would arise that the development of prostate cancer was due to this exposure.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

With the Veteran's application to reopen, the Veteran submitted additional records relevant to whether the Veteran service exposure setting foot in the Republic of Vietnam.  The newly submitted lay statements, when combined with his personnel records, substantiate that the Veteran set foot in Vietnam during his service.  This evidence substantiates the element of the claim previously missing.  The claim is reopened.

IV. Service Connection due to Herbicide Exposure

The evidence of record documents the Veteran's treatment for prostate cancer.  Based on the finding, as noted above, that the Veteran's service include service in the Republic of Vietnam, service connection for prostate cancer is warranted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2015).



ORDER

The application to reopen the claim for service connection for prostate cancer due to herbicide exposure is granted.

Service connection for prostate cancer due to herbicide exposure is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


